704 F.2d 143
John W. CROSS, et al., Plaintiffs-Appellants,v.Lloyd BAXTER, et al., Defendants-Appellees.
No. 80-7246.
United States Court of Appeals,Fifth Circuit.*Unit B
April 19, 1983.

Laughlin McDonald, Neil Bradley, Christopher Coates, Atlanta, Ga., for plaintiffs-appellants.
Hoyt H. Whelchel, Jr. and James C. Whelchel, Moultrie, Ga., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Georgia;  J. Robert Elliott, Judge.ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before FAY and HENDERSON, Circuit Judges, and JONES, Senior Circuit Judge.
PER CURIAM:


1
This matter has been pending in the United States Supreme Court, --- U.S. ----, 103 S. Ct. 1515, 74 L.Ed.2d ---- which recently entered its order reading as follows:


2
"The petition for a writ of certiorari is granted.  The judgment is vacated and the case is remanded to the United States Court of Appeals for the Fifth Circuit for further consideration in light of Section 2 of the Voting Rights Act of 1965, 42 U.S.C. 1973, as amended in 1982."


3
In accordance with these instructions we remand the matter to the district court for further consideration in light of the recent amendments to Section 2 of the Voting Rights Act of 1965 and the recent pronouncements of the United States Supreme Court in Rogers v. Lodge, --- U.S. ----, 102 S. Ct. 3272, 73 L. Ed. 2d 1012 (1982) and the City of Mobile v. Bolden, 446 U.S. 55, 100 S. Ct. 1490, 60 L. Ed. 2d 47 (1980).  All prior judgments are vacated.  688 F.2d 279, 639 F.2d 1383, 604 F.2d 875.


4
REMANDED with instructions.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452--October 14, 1980